Title: James Madison to Arthur S. Brockenbrough, 21 November 1828
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Novr. 21. 1828
                            
                        
                        
                        Be so good as to send me for the Report becoming due to the Legislature the annual accounts of the Proctor.
                            With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    